1. This communication is in response to the request for continued examination filed on 06/30/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 
1a. Status of the claims: 

                              Claims 2, 11, and 20 are canceled.
                              Claims 1, 10, and 19 are amended.                   
                              Claims 1, 3-10, and 12- 19 are pending.  

1b.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/30/2021 has been entered.    

Response to Argument


2. Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.

A, Applicant argues that the cited portions of Ho do not appear to disclose or suggest at least "send a query to the IoT device to determine a list of one or more plug and play interfaces supported by the IoT device [and] receive a selection of one or more certification tests to perform to verify plug and play capabilities of the IoT device in response to the query," as recited in claim 1 (Remarks, page 8).  

In response to A, applicant argument is not persuasive because a combination of Ho, Doraiswamy, and a new reference, Chaiken, discloses the claim limitation. The first part of the limitation “send a query to the device to determine a list of one or more plug and play interfaces supported by the  device” is taught by Ho.  Ho discloses in paragraphs [0037]- [0038] a spreadsheet viewed in client 374 being used to  facilitate the access of a given PnP device with a number of user-interface devices having play-and-play modules with pre-defined connectivities  with a number of plug-and-play modules for different user-interface devices.  By accessing the spreadsheet having a list of user- interface devices and by using a pre-defined connectivity that identifies the  user-interface devices that have the pre-defined connectivity with the given UnP device, a determination has being done that one or more user- interface devices having play-and play modules are supported by the device. By accessing the list of user-interfaces devices using a spreadsheet, a request to access the list of user-interface devices has to be sent.  But because Ho does not disclose that the device was a IoT device, another prior art that discloses that the device is an IoT device has to be cited. Doraiswamy is disclosed.  Doraiswamy discloses that the device is a IoT device. The second part of the limitation “receive a selection of one or more certification tests to perform to verify plug and play capabilities of the IoT device in response to the query” is moot in view of the new ground of rejections.

B, Applicant argues that “the cited portions of Wheeler do not appear to disclose or suggest at least "receive a selection of one or more certification tests to perform to verify plug and play capabilities of the IoT device in response to the query," as recited in amended claim 1,” as recited in claim 1 (Remarks, page 9).  

In response to B, Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection. A new reference, Chaiken, cited teaches the amended limitation.

C, Applicant argues that the cited portions of Doraiswamy, Grant, and Verzun have not been shown to disclose or suggest the features recited in the amended independent claims and, therefore, Doraiswamy, Grant, and/or Verzun, alone or in combination with Ho and Wheeler, do not overcome the above-stated deficiencies in Ho and Wheeler. Accordingly, any modification of Ho and Wheeler based on the disclosures of Doraiswamy, Grant, and/or Verzun has not been shown to disclose or suggest the recited subject matter of the amended independent claims (Remarks, page 9).

.
 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4. Claims 1, 3-4, 7-10, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (hereinafter “Wheeler”) (US 2005/0154553 A1), in view Ho et al. (hereinafter “Ho”) (US 2014/0236515 A1) , in view of Doraiswamy et al. (hereinafter “Doraiswamy”) (US 2017/0201585 A1), and further  in view of Chaiken (US 6,453,461 B1). 
 
Regarding claim 1, Wheeler discloses a computer device, comprising: a memory to store data and instructions; a processor in communication with the memory (Wheeler discloses a system memory storing computer-executable instruction couple with a processing unit (Wheeler, [0073])), wherein the processor is configured to execute an Internet of Things (IoT) certification service configured to: 
      
       perform the one or more certification tests on the one or more plug and play interfaces to verify a use of the one or more plug and play interfaces by the device (Wheeler discloses developer is testing a UPnP functionality by using certification script (Wheeler, [0041])); and
       generate a device certification for the plug and play capabilities of the device in response to the one or more certification tests passing (Wheeler discloses When a device 

                Wheeler does not disclose wherein the processor is configured to execute an Internet of Things (IoT) certification service configured to:  receive a device identification of an IoT device to certify with a cloud service provider; the certification service was an Internet of Things (IoT) certification service; the device was an IoT device; send a query to the IoT device to determine a list of one or more plug and play interfaces implemented by the IoT device.
 
           Ho discloses send a query to the  device to determine a list of one or more plug and play interfaces implemented by the device (Ho discloses a spreadsheet viewed in client 374 being used to  facilitates the access with a number of user-interface devices using play-and-play modules with pre-defined connectivity  and view the number of plug-and-play modules for different user-interface devices  (Ho, [0037]- [0038])).

            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ho’s teachings with Wheeler’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to facilitate the use of plug-and-play for interface devices by implementing a play-an-play module with pre-define connectivity.

          Wheeler and Ho do not disclose wherein the processor is configured to execute an Internet of Things (IoT) certification service configured to:  receive a device identification of an IoT device to certify with a cloud service provider; the certification service was an Internet of Things (IoT) certification service; the device was an IoT device.

           Doraiswamy discloses wherein the processor is configured to execute an Internet of Things (IoT) certification service configured to:  receive a device identification of an IoT device to certify with a cloud service provider (Doraiswamy discloses device registration gateway 54 of IoT device registration manager 32 third-party device authentication provider 42 having authentication service  receives the request for authenticate IoT device (82)  ( (Doraiswamy, [0053]));  an Internet of Things (IoT) certification service (Doraiswamy discloses third-party device authentication provider 42  providing the authentication (identification) service for IoT device (82) (Doraiswamy, [0053])) ; an IoT device (Doraiswamy discloses IoT device  (82) (Doraiswamy, [0053])).     
 
            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Doraiswamy’s teachings with Wheeler’s teachings and Ho’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to provide IoT processor to IoT device more efficiently by using a third party authentication provider that will identify more quickly the IoT processor corresponding to the IoT device.
 
            Wheeler in view of Ho and in view of Doraiswamy do not disclose receive a selection of one or more certification tests to perform to verify plug and play capabilities of the device in response to the query.

              Chaiken discloses  receive a selection of one or more certification tests to perform to verify plug and play capabilities of the device in response to the query (response of a verification of resources that match a PnP device being performed after a configuration test  passed the test for a PnP device where the verification test is implemented by using a specific implementation that is done by  selecting  an implementation that characterizes the test, where the implementation  technique is selected among a variety of techniques that can be implemented  

            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Chaiken’s teachings with Wheeler’s teachings and Ho’s teachings and in view of  Doraiswamy’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to verify efficiently that a set of resources match the resource of a PnP device before implementing a configuration of the device with the set of resources.

Regarding claim 3, Wheeler,  Ho, Doraiswamy, and Chaiken disclose the computer device of claim 2, wherein the certification service is further configured to receive the one or more plug and play interfaces implemented by the device from at least one of the device or the certification service interrogating the device (Wheeler discloses log data received has to be authorized by a certification authority that compares digital signature generates by test log data and choose to certify a device (Wheeler, [0059]-[0060)).   

          Wheeler in view of Ho do not disclose certification service was IoT certification service, and the device wad IoT device. 

           Doraiswamy discloses  an Internet of Things (IoT) certification service (Doraiswamy discloses third-party device authentication provider 42  providing the authentication (identification) service for IoT device (82) (Doraiswamy, [0053])) ; an IoT device (Doraiswamy discloses IoT device  (82) (Doraiswamy, [0053])). 
   
            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Doraiswamy’s teachings with Wheeler’s teachings, Ho’s teachings, and Chaiken’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to provide IoT processor to IoT device more efficiently by using a third party authentication provider that will identify more quickly the IoT processor corresponding to the IoT device.

Regarding claim 4, Wheeler,  Ho, Doraiswamy, and Chaiken disclose the computer device of claim 1, wherein the device is associated with at least one recommended solution (Wheeler discloses UPnP functionality being recommended (Wheeler, [0054])). 

          Wheeler in view of Ho do not disclose IoT solution, and the device wad IoT device. 

          Doraiswamy discloses  an Internet of Things (IoT) solution (Doraiswamy discloses configuration (solution) for  IoT device  (82)  (Doraiswamy, [0053])) ; an IoT device (Doraiswamy discloses IoT device  (82) (Doraiswamy, [0053])). 
   
            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Doraiswamy’s teachings with Wheeler’s teachings, Ho’s teachings, and Chaiken’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to provide IoT processor to IoT device more efficiently by using a third party authentication provider that will identify more quickly the IoT processor corresponding to the IoT device. 
  
Regarding claim 7, Wheeler,  Ho, Doraiswamy, and Chaiken disclose the computer device of claim 1, wherein the certification service is further configured to: receive a plug and play solution to certify (Wheeler discloses A compliant device can be certified and tagged with a logo indicating that the device supports UPnP.TM.. A central authority can determine if test results sufficiently indicate compliance with the UPnP.TM. device architecture. Accordingly, entities desiring to become certified can submit log files to the central authority for review (a central authority is receiving  submitted log files about a UPnP device for review in order to certify the device as UPnP compliant device) . (Wheeler, [0013])); identify one or more plug and play interfaces the solution consumes (discloses selection being for a device selection interface; where the interface is identified by the IP address of the corresponding device (Wheeler, [0065])); and instantiate a simulated device that implements the one or more plug and play interfaces (Wheeler discloses executing the selected one or more scripts to simulate functionality of the UPnP.TM. protocol (act 303). Act 303 can include a computer system executing the one or more selected scripts to simulate functionality of the UPnP.TM. protocol. (Wheeler, [0068]) (in addition, in [0065] the selection is disclosed being for a device selection interface)).  
 
          Wheeler in view of Ho do not disclose certification service was IoT certification service, IoT solution,  and the device wad IoT device. 

      Doraiswamy discloses  an Internet of Things (IoT) certification service (Doraiswamy discloses third-party device authentication provider 42  providing the authentication (identification) service for IoT device (82) (Doraiswamy, [0053])) ;IoT solution (Doraiswamy discloses configuration (solution) for  IoT device  (82) (Doraiswamy, [0053])) ;an IoT device (Doraiswamy discloses IoT device  (82) (Doraiswamy, [0053])). 
   
            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Doraiswamy’s teachings with Wheeler’s teachings, Ho’s teachings, and Chaiken’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to provide IoT processor to IoT device more efficiently by using a third party authentication provider that will identify more quickly the IoT processor corresponding to the IoT device.  

Regarding claim 8, Wheeler,  Ho, Doraiswamy, and Chaiken disclose the computer device of claim 7, wherein the IoT certification service is further configured to: perform the one or more certification tests on the solution using the simulated IoT device to verify a use of the solution with the one or more plug and play interfaces (Wheeler discloses an interface view being use to execute the selected one or more scripts to simulate functionality of the UPnP.TM. protocol (act 303). Act 303 can include a computer system executing the one or more selected scripts to simulate functionality of the UPnP.TM. protocol. (Wheeler, [0067]- [0068])); and generate an solution certification for the solution in response to the one or more certification tests passing (Wheeler discloses A script can be developed to  (Wheeler, [0070])).      

          Wheeler in view of Ho do not disclose certification service was IoT certification service, IoT solution,  and the device wad IoT device.  

      Doraiswamy discloses  an Internet of Things (IoT) certification service (Doraiswamy discloses third-party device authentication provider 42  providing the authentication (identification) service for IoT device (82) (Doraiswamy, [0053])) ;IoT solution (Doraiswamy discloses configuration (solution) for  IoT device  (82) (Doraiswamy, [0053])) ;an IoT device (Doraiswamy discloses IoT device  (82) (Doraiswamy, [0053])). 
    
            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Doraiswamy’s teachings with Wheeler’s teachings, Ho’s teachings, and Chaiken’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to provide IoT processor to IoT device more efficiently by using a third party authentication provider that will identify more quickly the IoT processor corresponding to the IoT device.

Regarding claim 9, Wheeler,  Ho, Doraiswamy, and Chaiken disclose the computer device of claim 7, wherein the certification service is further configured to identify the one or more plug and play interfaces the solution consumes by at least one of simulating a plug and play capable device or receiving information identifying the one or more plug and play interfaces (Wheeler discloses A central authority can determine if test results sufficiently indicate compliance with the UPnP.TM. device (Wheeler, [0013])).    
          Wheeler in view of Ho do not disclose certification service was IoT certification service, IoT solution,  and the device wad IoT device. 

      Doraiswamy discloses  an Internet of Things (IoT) certification service (Doraiswamy discloses third-party device authentication provider 42  providing the authentication (identification) service for IoT device (82) (Doraiswamy, [0053])) ;IoT solution (Doraiswamy discloses configuration (solution) for  IoT device  (82) (Doraiswamy, [0053])).
   
            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Doraiswamy’s teachings with Wheeler’s teachings,  Ho’s teachings, and Chaiken’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to provide IoT processor to IoT device more efficiently by using a third party authentication provider that will identify more quickly the IoT processor corresponding to the IoT device.
 
Regarding claim 10, claim 10 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 3, thus the same rationale applies. 

claim 13 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 16, claim 16 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 8, thus the same rationale applies. 
Regarding claim 18, claim 18 is substantially similar to claim 9, thus the same rationale applies. 

Regarding claim 19, Wheeler discloses a computer-readable medium storing instructions executable by a computer device (Wheeler discloses a computer readable media provide storage of computer –executable instruction to a computer system (Wheeler, [0074])), in addition, claim 19 is substantially similar to claim 1, thus the same rationale applies.  

4a. Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Ho, in view of Doraiswamy, in view of Chaiken as applied to claims 1, 3-4, 7-10, 12-13, and 16-19 above, and further in view of Grant et al.  (US 2019/0370401 A1).

Regarding claim 5, Wheeler,  Ho, Doraiswamy, and Chaiken disclose the computer device of claim 4. 

      Wheeler in view of Ho, in view of  Doraiswamy, and in view of Chaiken do not disclose wherein the at least one recommended solution is identified using a compatibility score that identifies a degree of overlap between one or more plug and play device interfaces exposed by the device and one or more plug and play device interfaces consumed by the at least one recommended solution. 

       Grant discloses wherein the at least one recommended solution is identified using a compatibility score that identifies a degree of overlap (Grant discloses if the relevance score for an IoT device is below a minimum threshold relevance, the IoT profile module 133 may remove the IoT device from the search results, or disable links to the IoT device. The ease of incorporation score may refer to a degree of technical compatibility of the IoT devices returned in the search with the IoT network 111. The ease of incorporation score may also refer to a degree of difficulty the user will have integrating the IoT device into the IoT network 111. (Grant, [0035])).  

            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Grant’s teachings with Wheeler’s teachings, in view of Ho’s teachings,  in view of  Doraiswamy’s teachings, and  in view of Chaiken’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to disable in a network an  IoT device that does not have a degree of relevancy from a technical compatibility of IoT devices in a network by doing so unnecessary  traffics will be reduced from the network.

Regarding claim 14, claim 14 is substantially similar to claim 5, thus the same rationale applies. 
  
4b. Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Ho, in view of Doraiswamy, in view of Chaiken as applied to claims 1, 3-4, 7-10, 12-13, and 16-19 above, and further in view of Verzun (US 2018/0359811 A1). 

Regarding claim 6, Wheeler,  Ho, Doraiswamy, and Chaiken disclose the computer device of claim 1.

      Wheeler in view of Ho, in view of Doraiswamy, and in view of Chaiken do not disclose wherein the IoT certification service is accessed directly from a development environment.

wherein the IoT certification service is accessed directly from a development environment (Verzun discloses UPnP device uses UPnP protocols to join a network (Verzun, [0009]).  
            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Verzun’s teachings with Wheeler’s teachings, in view of Ho’s teachings, in view of  Doraiswamy’s teachings, and in view of Chaiken’s teachings of internet of things and solution certification as a service. One skilled in the art would be motivated to combine them in order to provide identification to IoT device more securely by using an end to end application with exchange encrypted data communication.

Regarding claim 15, claim 15 is substantially similar to claim 6, thus the same rationale applies. 

Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455